Citation Nr: 0713195	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  02-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for congestion of 
ocular vessel secondary to Graves disease, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chronic 
prostatitis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for tinea corporis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for hypothyroidism 
secondary to Graves disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to March 
1950, from December 1950 to December 1954, and from July 1957 
to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  A maximum 20 percent rating is in effect under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6022 (2006).  

2.  The veteran is deemed "legally blind"; diminished 
visual acuity is the result of various eye conditions, most 
prominently, age-related macular degeneration, and those 
conditions are not related to the service-connected 
disability.  

3.  The veteran does not wear absorbent materials due to 
urinary incontinence; he does not have a daytime voiding 
interval less than one hour, nor does he awaken to void five 
or more times per night; he does not have urinary retention 
requiring intermittent or continuous catheterization, or 
urinary tract infection, or impaired renal function 
associated with service-connected disability; nor does he 
have recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), or require continuous intensive management.           

4.  Tinea corporis is not manifested by exudation or itching 
that is constant, with extensive lesions, or marked 
disfigurement; nor by palpable tissue loss or either gross 
distortion or asymmetry of one feature or paired set of 
features, or two or three characteristics of disfigurement; 
nor by impaired functioning, or scarring that is deep, 
unstable, or painful on examination.  It does not involve 
systemic manifestations or require special treatment like 
immunosuppressive drugs, light therapy, UVB, PUBA or electron 
beam therapy.  Recent examination did not reveal skin 
condition affecting a large enough skin surface area to 
warrant a higher rating.   

5.  The veteran's hypothyroidism is not manifested by 
fatigability, constipation, and mental sluggishness.    


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for congestion of 
ocular vessel secondary to Graves disease are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6009, 6017, 6022 (2006).  

2.  The criteria for an increased rating for chronic 
prostatitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2006)

3.  The criteria for an increased rating for tinea corporis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7814 (2001), § 4.118, Diagnostic 
Codes 7800-7806, 7813, 7815-7817 (2006).  

4.  The criteria for an increased rating for hypothyroidism 
secondary to Graves disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Service connection has been in effect for the four 
disabilities at issue in this appeal since August 1, 1970, 
when the veteran retired from active service.  This appeal 
arises from a May 2001 rating decision that denied the 
October 2000 increased rating claims at issue, with the 
exception of tinea corporis, which was increased to 10 
percent effective October 13, 2000.  Therefore, the appeal 
before the Board is akin to that in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), and the primary concern is the 
current extent of the disabilities.  

During the appeal period, in April 2004, the RO increased the 
rating for chronic prostatitis to 20 percent effective 
October 13, 2000.  While favorable, that increase does not 
represent the maximum permissible rating, and, as such, the 
increased rating claim remains in controversy.  AB v. Brown, 
6 Vet. App. 35 (1993). 

For the reasons discussed below, the Board concludes that the 
preponderance of the evidence is against higher ratings, and 
the benefit-of-reasonable doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

Ocular Vessel Congestion

This disability is evaluated under hyphenated, "built-up" 
Diagnostic Code 6099-6022.  This Code, using "6099," 
signifies RO application of a closely analogous Code due to 
the lack of a Code specific to the diagnosis at issue.  
38 C.F.R. § 4.27.  Diagnostic Code 6022, in 38 C.F.R. § 4.84a 
(2006), lagophthalmos, is assigned a 10 percent rating, if 
unilateral; and a 20 percent rating, if bilateral.  The Board 
has considered the veteran's statement to the effect that he 
believes his disability has not been evaluated under the 
appropriate Code, as he does not have lagophthalmos, and that 
his eye disorder should be evaluated under Diagnostic Code 
6017, which provides for a single compensable rating of 30 
percent for chronic, active trachomatous conjunctivitis (to 
be rated based on visual acuity impairment, a 30 percent 
rating is the minimum rating to be assigned with active 
pathology).  The Board has considered all eye disease rating 
criteria and concludes that the hyphenated Code 6099-6022 is 
appropriate and closely analogous to the disability at issue.  
VA is authorized to evaluate disabilities based on closely 
analogous Codes.  38 C.F.R. § 4.20.  Diagnostic Code 6017 
would not afford the veteran a more favorable rating, as 
explained below.   

A 20 percent rating is in effect under Diagnostic Code 6022; 
no higher rating can be assigned thereunder.  What Diagnostic 
Code 6017 considers, as with some other eye disability rating 
criteria, including Diagnostic Code 6009 (unhealed eye 
injury), is evidence of visual acuity impairment, although, 
here, the record does not specifically reflect active 
pathology associated with trachomatous conjunctivitis (6017) 
deemed associated with the service-connected disability.  
That said, the eye rating criteria do instruct that chronic 
disabilities consider evidence of visual acuity, field loss, 
pain, rest-requirements, and episodic incapacity.    
 
The veteran does have impaired visual acuity; several private 
clinicians stated that he is "legally blind."  The same 
impression is found in a recent VA C&P examination report 
(July 2005 - based on diagnoses of senile macular 
degeneration and trichiasis).  However, they also indicate 
that visual acuity is associated with age-related macular 
degeneration and history of cataract, right eye, status post 
1997 surgery.  See, in particular, Dr. Fortin's September 
2000 and February 2005 reports; Dr. Wallace's September 2002 
report; Dr. Dunn's June 2005 report; Dr. Denney's July 2005 
report.

In addition, a VA examiner said, in June 2004, that the 
veteran's history of Graves disease is "not a factor today" 
and that thyroid eye disease "apparently has resolved to a 
point that it is not a significant factor," explaining that 
macular degeneration and other manifestations, like 
trichiasis or ingrown lid lashes, are associated with 
advanced age.  Therefore, the Board does not find clinical 
basis to assign a more favorable rating based on current 
visual impairment.
 


Chronic Prostatitis

The veteran's prostatitis is evaluated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2006) (prostate gland 
injuries, infections, hypertrophy, postoperative residuals).  
That Code is most closely analogous to the disability at 
issue and it instructs that the disability be evaluated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  The next higher ratings, if evaluated based on 
voiding dysfunction (which also could implicate urinary 
frequency; obstructed voiding), would require evidence of (1) 
required wearing of absorbent materials that must be changed 
2-4 times daily (40 percent); or (2) daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night (40 percent); or (3) urinary retention requiring 
intermittent or continuous catheterization (30 percent).  If 
evaluated based on urinary tract infection, then evidence of 
impaired renal function (not at issue here); or of recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management (30 percent rating) 
is needed.           

As of the November 2000 C&P examination, the veteran denied 
incontinence, use of absorbent pads, urinary tract 
infections, or hospitalization within the past year for 
urinary tract problems.  There is no clinical evidence dated 
since 2000 indicating need of catheterization; on the 
contrary, the March 2004 C&P examination report notes 
negative history of catheterization, and of urinary tract 
infection or hospitalization.  The same report also reflects 
denial of incontinence.      

What the veteran has complained of is frequency in urinating.  
In November 2000, he said he urinates frequently in the 
morning and evening, but he believes that that is associated 
with his blood pressure medication.  In March 2004, he 
reported that he urinates frequently during the day, but was 
not more specific; he reported urinating 4-5 times at night.  
That report is the strongest evidence supporting the claim, 
and based thereon, the RO assigned a 20 percent rating.  A 
higher rating would require evidence of more frequency in 
urination, which is not shown.       

Further on this disability, the Board has considered the 
discussion of long-term history of the veteran's prostate 
problems and treatment as memorialized in Dr. Hundley's 
reports.  They do not indicate clinical findings since 2000 
that would materially affect a decision on the issue on 
appeal, or which would indicate that further evidentiary 
development is in order based on discussion therein.   

Tinea Corporis

The veteran's tinea corporis is evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7814 (2001) (tinea barbae, by 
reference to Diagnostic Code 7806, for eczema).  That Code 
permitted a 30 percent rating with evidence of exudation or 
itching that is constant, with extensive lesions, or marked 
disfigurement.  

The November 2000 C&P examination report documents a 
diagnosis of tinea corporis; pinpoint red blotches on the 
hands and feet; scaling and peeling between the toes, and 
same manifestations, although to a less extent, on the hands; 
red blotches on the face (cheek, forehead); dry scaling in 
external ear canals.  The feet are particularly affected; 
they are described as "extremely crusted and dry with 
pinpoint papules noted around the borders" of the feet.  
There are no ulcerations, or other crusting than as 
described, and no systemic or nervous manifestations 
associated with the skin disorder.  

The August 2004 C&P examination report reflects normal 
findings for the ears and hands.  As for the feet, "barely 
detectable" whitish scale was noted on the sides of the feet 
near the soles and on the soles.  As for the percentage of 
exposed skin surface area affected, 10 percent affected the 
hands; one percent affected the ears.  As for percentages in 
terms of skin of the whole body, 3 percent of each foot is 
affected; 3 percent for each hand; and one percent for the 
ears.  The percentage of total body area affected is 13 
percent.  Based on active and visible manifestation as of 
August 2004, the clinician said that only the feet are 
affected, which would amount to affected exposed area of zero 
percent.  Two percent of the entire body is affected, and, of 
that percentage, 30 percent is attributable to manifestations 
on the feet.  The skin disability was characterized as 
"mild."              

Based on the above findings, a 30 percent rating is not 
warranted under old Diagnostic Code 7814.  There is no 
clinical evidence of exudation or itching that is constant, 
with extensive lesions.  Although the face, ears, and hands - 
areas that typically are exposed - were affected based on the 
earlier examination findings, they are not described as 
markedly disfiguring, nor would the results from August 2004 
support such a conclusion, as they reflect improvement as to 
such areas typically exposed.  

Effective August 30, 2002, skin disability criteria in 
38 C.F.R. § 4.118 were revised.  According to precedent 
opinion of the VA General Counsel, where pertinent law or 
regulation is amended while an increased rating claim is 
pending, as is the case here, the Board should first 
determine whether application of the revised criteria would 
result in impermissible retroactivity, and ensure that such 
application does not extinguish any rights or benefits the 
claimant had pre-revision.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  If the revised criteria are more favorable, then 
implementation of such criteria cannot be any earlier than 
the effective date of revision, as a matter of law.  38 
U.S.C.A. § 5110(g) (West 2002).  

Under current criteria, a more favorable evaluation would not 
be permissible under Diagnostic Codes 7800.  Although the 
earlier findings showed manifestations on the face, they do 
not show visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or two or three characteristics of disfigurement 
(see Note (1) to Diagnostic Code 7800).  In fact, even later, 
in August 2004, the examiner said the manifestations are not 
disfiguring.  

As for Diagnostic Codes 7801 and 7802, with respect to 
affected areas other than on the head, face, or neck, the 
affected areas are not large enough in terms of surface area 
affected, or are described as deep or causing limited motion, 
to warrant higher or additional rating based on scarring 
resulting from the disability.  Nor are the manifestations 
reported to result in scarring that is unstable, or painful 
on examination, or which causes limitation of function, 
precluding rating under Diagnostic Codes 7803, 7804, and 
7805.    

Without evidence of use of light therapy, UVB, PUBA or 
electron beam therapy (see August 2004 examination report), a 
more favorable rating would not be permissible even if the 
Board were to consider Diagnostic Code 7817 (exfoliative 
dermatitis).  Also, without evidence that the veteran's 
disability involves systemic manifestations or that it 
requires immunosuppressive drugs, Diagnostic Codes 7815 and 
7816 are not appropriate bases for a higher rating.  

Diagnostic Code 7813 (dermatophytosis) instructs that 
dermatitis criteria (7806) or disfigurement/scar criteria 
(discussed earlier) be employed.  A higher rating is not 
permissible under Diagnostic Code 7806 because, as with Codes 
7800, 7801, and 7802, the affected area is not large enough, 
even if the evaluation was based on earlier C&P examination 
findings, to warrant a higher rating of 30 percent.        

Hypothyroidism

The veteran's hypothyroidism, an endocrine system disability, 
is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2006).  The next higher rating of 30 percent requires 
evidence of fatigability, constipation, and mental 
sluggishness.    

The veteran denied experiencing gastrointestinal symptoms, 
and constipation specifically, as of the most recent VA C&P 
examination in August 2004.  Therefore, a higher rating 
cannot be based on evidence of constipation, although that 
rating also requires evidence of fatigability and mental 
sluggishness, both of which the veteran did report (the 
latter characterized as "decrease in mental function").  
The examiner, however, characterized the extent of 
hypothyroidism as "mild" and that symptoms are controlled 
with medication.  Moreover, when reporting fatigability, the 
veteran himself stated that he noted that problem within the 
last year of two and that he recently had been diagnosed with 
cancer of unknown origin and that he has had chemotherapy.  
The examiner did not indicate that fatigability could be due 
to hypothyroidism; on the contrary, the characterization of 
the disability as "mild" in degree and his statement that 
it is controlled would tend to be inconsistent a conclusion 
that reported fatigability is associated with hypothyroidism.  
Also, the prior C&P examination, conducted in November 2000, 
resulted in a clinical determination that hypothyroidism is 
controlled with medication, and no other residual of thyroid 
disease was found.  At that time, the veteran did report 
constipation, but he also reported that he had had 
constipation associated with hemorrhoids, the presence of 
which was noted during the November 2000 examination, and as 
well, subsequent C&P examination in March 2004.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was not provided with notice complying with the 
above requirements before the May 2001 rating decision was 
issued.  Nonetheless, the Board concludes that appropriate 
notice was given during the appeal period, and to the extent 
there were some substantive notice defects, they were 
appropriately cured during the appeal period such that no 
material prejudice resulted.  See generally Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).       

An August 2003 letter informed the veteran that higher 
ratings would require evidence of worsened disabilities.  He 
was advised that, if he identifies the sources of evidence 
concerning his claim, then VA would assist him in securing 
the missing items from those sources, but that he ultimately 
is responsible for substantiating his claims with evidence 
not in federal custody.  The rating decision, Statement of 
the Case (SOC), and three Supplemental SOCs (SSOCs) informed 
the veteran of rating criteria specific to his claim and why 
even higher ratings are not permissible.  Revised skin 
disability criteria were considered, as evident in the 
November 2004 and December 2006 SSOCs.  In March 2006, VA 
provided notice consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of what considerations govern the 
assignment of disability ratings and effective dates for 
degree of disability and service connection).  

Although the veteran was not literally asked to supply 
everything he has that he believes might be pertinent to his 
claim, the Dingess notice explained the types of evidence 
that are considered to assign disability ratings and reminded 
the veteran that VA would assist him in securing any missing 
evidence.  Even later, when the last SSOC was issued in 
December 2006, the veteran did not respond with communication 
to the effect that additional, pertinent evidence exists, but 
that he needs more time to submit it or VA assistance to 
secure it.  His representative submitted additional argument 
in March 2007, but does not argue that there is a notice 
defect, or that pertinent evidence is missing.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, VA 
C&P examination findings, and the veteran's statements.  
Despite appropriate notice, the veteran has not identified 
sources of evidence not already of record but which he 
desires VA to review before adjudicating his appeal.  The 
Board has noted the veteran's statement dated February 3, 
2005, in which he refers to "Dr. Banister" at the 
Montgomery VAMC having listed him as blind in both eyes. Dr. 
Bannister (VA) performed the June 2004 and July 2005 C&P eye 
examinations.  Neither the veteran's statement nor the 
examination reports indicate that Dr. Bannister has treated 
the veteran, and the Board does not construe the veteran's 
statement to mean that he was treated by Dr. Bannister.  
Based on the foregoing, the Board finds it appropriate to 
decide this claim based on the evidence of record.    


ORDER

Increased ratings for congestion of ocular vessel, chronic 
prostatitis, tinea corporis, and hypothyroidism are denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


